Citation Nr: 0930996	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include meralgia parasthetica of the right 
leg, including as due to herbicide exposure and/or as 
secondary to service-connected post-traumatic stress 
disorder.  

2.  Entitlement to service connection for a skin disease 
manifested by a rash of the groin and legs, to include as 
secondary to service-connected post-traumatic stress 
disorder.     

3.  Entitlement to service connection for dementia, to 
include as secondary to service-connected post-traumatic 
stress disorder.   

4.  Entitlement to service connection for a disability 
manifested by chronic pain (aside from osteoarthritis or 
polyarthralgias), to include as secondary to service-
connected post-traumatic stress disorder.   

5.  Entitlement to service connection for an upper 
gastrointestinal disorder, including gastroesophageal reflux 
disease, to include as secondary to service-connected post-
traumatic stress disorder.   

6.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to service-connected post-
traumatic stress disorder.  

7.  Entitlement to service connection for osteoarthritis or 
arthralgias of multiple joints, to include as secondary to 
service-connected post-traumatic stress disorder.   

8.  Entitlement to service connection for nicotine addiction, 
to include as secondary to service-connected post-traumatic 
stress disorder.  

9.  Entitlement to service connection for alcohol addiction, 
to include as secondary to service-connected post-traumatic 
stress disorder.  

(The issue of entitlement to an effective date earlier than 
March 27, 2000, for the grant of service connection for post-
traumatic stress disorder, is the subject of a separate 
appellate decision as the Veteran has a different 
representative for that appeal.)  


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran had active military service from July 1964 to 
July 1967 and from April 1969 to January 1977.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2005 and June 2008 rating actions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Houston, Texas.                  

In regard to the Veteran's claim of entitlement to service 
connection for acute peripheral neuropathy, to include 
meralgia parasthetica of the right leg, the RO developed the 
aforementioned neurological claim as two separate claims: 
entitlement to service connection for meralgia parasthetica 
of the right leg and entitlement to service connection for 
acute peripheral neuropathy.  However, given that meralgia 
parasthetica and peripheral neuropathy are related 
neurological disorders, the Board has recharacterized the 
claims as one claim as set forth on the title page of this 
decision.     

The RO also developed the Veteran's claim for service 
connection for a disability manifested by chronic pain, 
polyarthralgias, and osteoarthritis as three separate claims.  
"Arthralgia" is defined as joint pain.  See DeLuca v. Brown, 
6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated 
Medical Dictionary 147 (27th ed. 1988)).  In light of this 
definition, the Board has recharacterized the claims for 
service connection for a disability manifested by 
polyarthralgias and osteoarthritis as one claim as set forth 
on the title page of this decision.     

The Veteran is currently in receipt of a 100 percent 
disability rating for his service-connected post-traumatic 
stress disorder (PTSD), effective from March 27, 2000.  

With respect to the issue of entitlement to service 
connection for alcohol addiction, to include as secondary to 
service-connected PTSD, the Board notes that in May 2004, the 
Veteran's attorney-representative filed claims for "PTSD-
induced alcohol and nicotine abuse."  By an August 2005 
rating decision, the RO denied the Veteran's claims for 
service connection for nicotine and alcohol addiction, both 
to include as secondary to service-connected PTSD.  In 
November 2005, the Veteran's attorney-representative, on 
behalf of the Veteran, filed a Notice of Disagreement (NOD) 
with respect to the RO's denial of service connection for 
"substance abuse."  In February 2007, the RO issued a 
statement of the case (SOC).  In the SOC, the RO listed the 
issue of entitlement to service connection for nicotine 
addiction; however, the RO did not list the issue of 
entitlement to service connection for alcohol addiction.  The 
Board construes the November 2005 NOD for "substance abuse" 
as a timely NOD for a claim for service connection for 
substance abuse, including alcoholism, to include as 
secondary to PTSD.  Pursuant to the holding in Manlincon v. 
West, 12 Vet. App. 119 (1998), the aforementioned issue must 
be remanded.  

The claim for service connection for substance abuse, 
including alcoholism, to include as secondary to PTSD; is 
addressed in the REMAND appended to this decision.  This 
matter is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran had military service in the Republic of 
Vietnam during the Vietnam era; therefore, exposure to 
herbicide agents, to include Agent Orange, is presumed.

2.  Acute peripheral neuropathy, to include meralgia 
parasthetica of the right leg, was not shown during service 
or for many years thereafter; the Veteran did not have acute 
or subacute peripheral neuropathy that became manifest to a 
degree of 10 percent or more within a year after the last 
date on which he was exposed to an herbicide agent during 
active service; there is no competent evidence of a nexus 
between a current diagnosis of peripheral neuropathy, to 
include meralgia parasthetica of the right leg, and any 
incident of service; there is no competent evidence that the 
Veteran's service-connected PTSD caused or aggravated his 
peripheral neuropathy or his meralgia parasthetica of the 
right leg.   

3.  There is no medical evidence of record showing a skin 
disease during service or for many years thereafter; nor is 
there such evidence of a nexus between a claimed skin disease 
manifested by a rash of the groin and legs to any incident of 
service.    

4.  There is no medical evidence of record showing dementia 
during service or for many years thereafter; nor is there 
such evidence of a nexus between claimed dementia and any 
incident of service. 

5.  There is no competent medical evidence of record showing 
a nexus between a claimed current diagnosis of a disability 
manifested by chronic pain (other than polyarthralgias and 
arthritis-see below) and any incident of service.     

6.  The Veteran's service treatment records show that he was 
treated for an acute episode of gastritis; the remaining 
service treatment records, including the retirement 
examination report, are negative for any complaints or 
findings of an upper gastrointestinal disorder and the first 
post-service medical evidence of such, to include 
gastroesophageal reflux disease (GERD), is dated over six 
years after the Veteran's discharge.

7.  There is no competent evidence that suggests a causal 
link between a current upper gastrointestinal disorder, to 
include GERD, and any incident of active service; there is no 
competent evidence that the Veteran's service-connected PTSD 
caused or aggravated an upper gastrointestinal disorder.   

8.  A respiratory disorder, to include bronchitis, was not 
manifested during the Veteran's active duty service or for 
many years thereafter; there is no competent evidence that 
shows a nexus to service or the Veteran's service-connected 
PTSD caused or aggravated a respiratory disorder.

9.  Osteoarthritis, to include of the fingers, or a 
disability manifested by polyarthralgias, was not shown 
during service or for many years thereafter; there is no 
competent evidence of a nexus between such a joint disorder 
and service; there is no medical evidence to show that the 
Veteran's service-connected PTSD caused or aggravated his 
osteoarthritis or a disability manifested by polyarthralgias.   

10.  Service connection for nicotine dependence or disability 
due to the in-service use of tobacco products is precluded by 
the applicable statute and VA regulation.

11.  There is no competent medical evidence of record which 
shows that the Veteran's service-connected PTSD caused or 
aggravated his nicotine addiction.  


CONCLUSIONS OF LAW

1.  Service connection for acute peripheral neuropathy, 
including meralgia parasthetica of the right leg, to include 
as secondary to herbicide exposure or as proximately due to 
or the result of a service-connected disability, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

2.  A claimed skin disability manifested by a rash of the 
groin and legs was not incurred in or aggravated by active 
military service, nor is it proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).   

3.  Claimed dementia was not incurred in or aggravated by 
active military service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

4.  Service connection for a claimed disability manifested by 
chronic pain (other than osteoarthritis or polyarthralgia), 
to include as secondary to service-connected post-traumatic 
stress disorder, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).

5.  An upper gastrointestinal disorder, to include GERD, was 
not incurred in or aggravated by active military service, nor 
is it proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

6.  A respiratory disorder, to include bronchitis, was not 
incurred in or aggravated by active military service, nor is 
it proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

7.  Service connection for osteoarthritis, to include of the 
fingers, or a disability manifested by polyarthralgias, to 
include as secondary to service-connected PTSD, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2008).

8.  Service connection nicotine addiction, to include as 
secondary to service-connected PTSD, is not warranted.  38 
U.S.C.A. §§ 1103, 5103, 5103A, 5107 (West 2008 & Supp. 2009); 
38 C.F.R. §§  3.102, 3.159, 3.310, 3.300 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes that the Veteran's claim for a 
nicotine addiction, on a direct basis, must be denied as a 
matter of law because 38 U.S.C.A. § 1103 prohibits service 
connection for a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during his period of military 
service.  This prohibition applies only to claims filed after 
June 9, 1998, and is for application in this instance.  See 
also 38 C.F.R. § 3.300.  Therefore, there is no further duty 
to notify or assist the Veteran with respect to this claim.

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of the remaining claims.  VA has issued 
final regulations to implement these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
VCAA provisions include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2005 and September 2006 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April 2005 and September 2006 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the Veteran received notice 
of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the August 
2005 RO decision that is the subject of this appeal in its 
April 2005 letter.  Accordingly, the RO provided proper VCAA 
notice at the required time.

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the Veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
the September 2006 letter, but such notice was post- 
decisional.  See Pelegrini, supra.  Despite this timing 
deficiency, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claims for service 
connection addressed herein, all to include as secondary to 
service-connected PTSD, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.  

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In regard to an 
examination, the Veteran did not receive a VA examination for 
the purposes of deciding these claims, apparently because the 
RO did not deem such an opinion or examination to be 
"necessary" to render its decision on the claim.  See 38 
U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 3.159(c)(4).  38 
U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4) require 
the Secretary to treat an examination or opinion as being 
necessary to make a decision on a claim if, taking into 
consideration all information and law or medical evidence 
(including statements of the veteran), there is "(1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim."  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); 
see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 
F.3d 1317, 1318 (Fed. Cir. 2005) (discussing provisions of 38 
U.S.C.A. § 5103A(d)); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing 
provisions of 38 C.F.R. § 3.159(c)(4) and upholding this 
section of the regulation as consistent with 38 U.S.C.A. § 
5103A(d)).  An affirmative answer to these elements results 
in a necessary medical examination or opinion; a negative 
response to any one element means that the Secretary need not 
provide such an examination or solicit such an opinion.  See 
McLendon, supra, 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).

In this case, the Veteran contends that his peripheral 
neuropathy, to include meralgia parasthetica of the right 
leg, is attributable to his exposure to herbicide agents 
(including Agent Orange) during service.  As discussed below, 
VA regulations provide presumptive service connection for 
acute and subacute peripheral neuropathy if the disability 
becomes manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active service.  There is no 
competent evidence that the Veteran had peripheral neuropathy 
within this period of time and the claims file does not 
contain medical evidence or a competent opinion of a nexus 
between the Veteran's peripheral neuropathy, to include 
meralgia parasthetica of the right leg, which was first 
diagnosed many years post-service, and his presumed exposure 
to a herbicide agent, to include Agent Orange.  In addition, 
in regard to the Veteran's alternative argument that his 
peripheral neuropathy, to include meralgia parasthetica of 
the right leg, is secondary to his service-connected PTSD, 
there is no competent evidence that the Veteran's service-
connected PTSD caused or aggravated his peripheral 
neuropathy, to include meralgia parasthetica of the right 
leg.  Therefore, the Board finds that VA does not have a 
further duty to obtain an examination or medical opinion.  
See 38 C.F.R. § 3.159(c)(4).  

With respect to the Veteran's claims for service connection 
for a skin disease manifested by a rash of the groin and 
legs, dementia, and a disability manifested by chronic pain, 
other than joint pain, the evidence of record does not reveal 
that the Veteran currently has any of the aforementioned 
conditions.  The claimed disabilities were first claimed many 
years after service and there is no competent opinion that 
links any of these disorders to service or to the Veteran's 
service-connected PTSD.  Under these circumstances, there is 
no duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c) (4); McLendon, 
supra.     

In regard to the Veteran's claim for service connection for 
an upper gastrointestinal disorder, to include GERD, although 
the Veteran's service treatment records show that he was 
treated on one occasion for gastritis, the remaining records, 
including the separation examination report, are negative for 
any complaints or findings of an upper gastrointestinal 
disorder, to include GERD.  In addition, the first post-
service medical evidence of an upper gastrointestinal 
disorder, diagnosed as chronic dyspepsia, is in February 
1983, over six years after the Veteran's separation from the 
military.  Moreover, the first evidence of record of a 
diagnosis of GERD is in March 2002, over 25 years after the 
Veteran's discharge.  Furthermore, there is no competent 
evidence that suggests a causal link between a current upper 
gastrointestinal disorder, to include GERD, any incident of 
active service.  In addition, there is no competent evidence 
that the Veteran's service-connected PTSD caused or 
aggravated any upper gastrointestinal disorder, to include 
GERD.  Under these circumstances, there is no duty to provide 
an examination or medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c) (4); 3.310, McLendon, supra.  See also 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).      

With respect to the Veteran's claims for service connection 
for a respiratory disorder, osteoarthritis, and 
polyarthralgias, the Veteran's service treatment records are 
negative for any complaints or findings of any of the 
aforementioned disorders, and the first medical evidence of 
record of any of the disorders is dated over 23 years after 
the Veteran's separation from service.  Moreover, the record 
contains no competent medical opinion linking any of the 
aforementioned disorders to either his period of active 
service or his service-connected PTSD.  Under these 
circumstances, the Board finds that VA has no duty to provide 
an examination or medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c) (4); McLendon, supra; Wells, supra.  See 
also 38 C.F.R. § 3.310; Allen v. Brown, supra.  

In regard to the Veteran's claim for service connection for 
nicotine addiction, service connection on a direct incurrence 
basis is precluded by 38 U.S.C.A. § 1103.  There is no 
competent medical evidence of record which shows that the 
Veteran's service-connected PTSD caused or aggravated his 
nicotine addiction.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  Accordingly, the Board finds that VA has 
no duty to provide an examination or medical opinion.  Id.; 
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain chronic diseases, including organic diseases of the 
nervous system (including peripheral neuropathy and dementia) 
and arthritis, may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Among the 
disabilities listed is acute and subacute peripheral 
neuropathy. For service connection to be warranted on a 
presumptive basis, peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  See 38 C.F.R. § 
3.307(a).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange. See Brock v. Brown, 
10 Vet. App. 155 (1997).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b). Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The Court has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service- 
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

A disability or death will not be service connected on the 
basis that it resulted from injury or disease attributable to 
a veteran's use of tobacco products during service. See 38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Service connection, 
however, is not precluded where the disability or death 
resulted from a disease or injury that is otherwise shown to 
have been incurred or aggravated during service.  38 C.F.R. § 
3.300(b)(1).  For purposes of this section, "otherwise shown" 
means that the disability or death can be service- connected 
on some basis other than the veteran's use of tobacco 
products during service.  Id.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
overruling Barela v. West, 11 Vet. App. 280 (1998), the 
Federal Circuit Court held that veterans can only recover for 
an alcohol or drug abuse disability secondary to a service- 
connected disability if they can adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder.  So 
compensation would only result where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service- 
connected disability.  This case primarily concerns 
situations where the veteran has a service-connected 
psychiatric disorder and is attempting to receive additional 
compensation, etc., for his alcohol and/or drug abuse on the 
premise that it is proximately due to or the result of his 
service-connected psychiatric disability. The converse of 
this, however, is not sustainable where he has abused alcohol 
and/or drugs and wants compensation for it as the primary 
condition - as opposed to the secondary residual.

III.  Acute Peripheral Neuropathy, to include Meralgia 
Parasthetica of the Right Leg

A.  Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of peripheral neuropathy and/or 
meralgia parasthetica of the right leg.  The records show 
that in both ETS (expiration of term of service) 
examinations, dated in June 1967 and January 1977, the 
Veteran was clinically evaluated as "normal" for neurologic 
purposes.  

VA Medical Center (VAMC) outpatient treatment records, dated 
from November 2001 to February 2005, show that in February 
2004, the Veteran underwent an electrodiagnostic study.  The 
VA physician who reviewed the results of the study stated 
that although electrodiagnostic evidence for meralgia 
parasthetica was inconclusive, clinically, the Veteran 
appeared to have that syndrome.  The Veteran was encouraged 
to lose weight.  

In February 2006, the Veteran's attorney-representative 
submitted an internet printout regarding Agent Orange and 
Peripheral Neuropathy.

Additional VAMC outpatient treatment records reflect that in 
March 2006, the Veteran underwent another electrodiagnostic 
study.  The VA physician who reviewed the results indicated 
that the study showed evidence of a generalized severe 
sensorimotor peripheral neuropathy.  The Veteran was directed 
to continue taking his medication.    

B.  Analysis 

The Veteran contends that he has peripheral neuropathy, to 
include meralgia parasthetica of the right leg, due to 
exposure to the herbicide agent, Agent Orange, during service 
in the Republic of Vietnam.  Service records confirm that the 
Veteran served in the Republic of Vietnam.  In the 
alternative, he contends that his currently diagnosed 
peripheral neuropathy, to include meralgia parasthetica of 
the right leg, is related to his service-connected PTSD.  
Service connection was granted for PTSD in a March 2001 
rating action.  Meralgia paresthetica is defined as a type of 
entrapment neuropathy caused by entrapment o the lateral 
femoral cutaneous nerve at the inguinal ligament causing 
paresthesia, pain and numbness in the outer surface of the 
thigh in the region supplied by the nerve.  See Dorland's 
Illustrated Medical Dictionary 1129 (30th Ed. 2003).

The Board finds that service connection for acute peripheral 
neuropathy, to include meralgia parasthetica of the right 
leg, is not warranted.  The Veteran has indicated that there 
is a link between his exposure to Agent Orange and his 
development of peripheral neuropathy, to include meralgia 
parasthetica of the right leg.  The Veteran served in the 
Republic of Vietnam, and therefore, he is presumed to have 
been exposed to herbicide agents, to include Agent Orange.  
Based on this presumed exposure, presumptive service 
connection is granted for acute and subacute peripheral 
neuropathy if the disability becomes manifest to a degree of 
10 percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  See 38 C.F.R. § 3.309(a).  Although the specific 
dates of Veteran's service in the Republic of Vietnam are not 
of record, the conflict ended in March 1975 (see 38 C.F.R. 
§ 3.2) and he was discharged from service in January 1977.  

In this case, there is no medical evidence to suggest that 
the Veteran was diagnosed as having peripheral neuropathy 
until many years after his separation from service.  Meralgia 
parasthetica was not suspected until February 2004, 
approximately 27 years post-service and the first evidence of 
a diagnosis of peripheral neuropathy is in March 2006, over 
29 years after his separation from the military.  As there 
was no diagnosis of peripheral neuropathy until many years 
post service, the one year presumptive provisions that apply 
to organic diseases of the nervous system or the herbicide 
presumption found in 38 C.F.R. § 3.309(e) do not support a 
grant of service connection.  38 C.F.R. §§ 3.307, 3.309.  As 
there is no medical evidence or competent opinion that links 
peripheral neuropathy or meralgia parasthetica to any 
incident of service, to include herbicide exposure, service 
connection is not warranted on a direct incurrence basis.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board finds 
that service connection based on presumptive exposure to an 
herbicide agent in not warranted.  See 38 C.F.R. §§ 3.307, 
3.309(e).

The treatise material the Veteran's attorney-representative 
submitted in support of his claim generally discusses a 
connection between peripheral neuropathy and Agent Orange 
exposure, but it does not specifically address the etiology 
of the Veteran's peripheral neuropathy or his meralgia 
parasthetica of the right leg.  See Sacks v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998).  The Veteran has not submitted medical evidence that 
is specific to the alleged nexus between his exposure to 
Agent Orange and the diagnoses of peripheral neuropathy and 
meralgia parasthetica of the right leg, first recorded many 
years after service

In regard to the Veteran's secondary argument, there is no 
competent evidence that his service-connected PTSD caused or 
aggravated his peripheral neuropathy or his meralgia 
parasthetica of the right leg.  

In this case, the only evidence of record supporting the 
Veteran's claim is his own lay opinion that he currently has 
acute peripheral neuropathy, to include meralgia parasthetica 
of the right leg, which is related to his military service, 
or, in the alternative, that his currently diagnosed 
peripheral neuropathy and meralgia parasthetica of the right 
leg are related to his service-connected PTSD.  However, the 
Veteran has not been shown to possess the training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and his lay opinion thus 
does not constitute competent medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu, supra.  In reviewing the 
medical evidence, it is evident that peripheral neuropathy 
and meralgia paraesthetica were diagnosed on the basis of 
clinical examination and electrodiagnostic study; a layman is 
not competent to diagnose such a disease or determine its 
etiology.  Id.; see also, e.g., Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for acute 
peripheral neuropathy, to include meralgia parasthetica of 
the right leg, to include as secondary to Agent Orange 
exposure and/or service-connected PTSD, must be denied.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).





IV.  Skin Disability Manifested by a Rash of the Groin and 
Legs, and Dementia

The Veteran contends that he currently has a skin disability 
manifested by a rash of the groin and legs, and dementia, 
which are either related to his active military service or 
related to his service-connected PTSD.  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, there is no competent medical evidence showing 
a current diagnosis of a skin disability manifested by a rash 
of the groin and legs, or a current diagnosis of dementia.  
The Veteran's service treatment records, to include his 
June1967 and January 1977 ETS examinations, are negative for 
any complaints or findings of a skin rash of the groin and 
legs, or dementia.  In addition, although current VAMC 
outpatient treatment records occasionally show treatment for 
actinic keratosis moles of the Veteran's arms in June 2000, 
they are negative for any complaints or findings of a skin 
rash of the groin and legs.  Moreover, although VAMC 
outpatient treatment records reflect that in August 2002, it 
was noted that the Veteran had alcoholic symptoms and may 
have dementia on the basis of toxic effects related to the 
same, no specific diagnosis of dementia was provided.  The 
Board further observes that to the extent that the Veteran 
had dementia, it was linked to his nonservice-connected 
alcohol addiction, and not to his period of service or 
service-connected PTSD.  Even assuming that the Veteran now 
has the claimed diseases, such diagnoses would be decades 
post-service and there is no indication that there is any 
medical evidence or competent opinion that causally links 
either disability to service or to PTSD.  The Board 
parenthetically notes that the Veteran has not contended that 
he has chloracne (a disease presumed to be due to herbicide 
exposure-see 38 C.F.R. § 3.309(e)) and there is no medical 
evidence to suggest such a skin disease.  Dementia and a skin 
rash of the groin and legs (other than due to chloracne) are 
not among the diseases linked by VA regulation to herbicide 
exposure.  38 C.F.R. § 3.309(e). 

In this case, the only evidence of record supporting the 
Veteran's claims is his own lay opinion that he currently has 
a skin disability manifested by a rash of the groin and legs, 
and dementia, which are related to his military service, or, 
in the alternative, related to his service-connected PTSD.  
While the Veteran is competent to state that he experiences a 
skin rash of the groin and legs, the record does not show, 
nor does the Veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide a medical diagnosis of an underlying disease 
productive of a skin rash of the groin and legs, or to 
provide a medical nexus opinion.  It is now well established 
that a lay person such as the Veteran is not competent to 
opine on medical matters such as diagnoses or etiology of 
medical disorders, and his opinion that he currently has a 
disability manifested by a skin rash of the groin and legs is 
therefore entitled to no weight of probative value.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu, 
supra.  

In light of the above, the Board finds that there is no 
medical evidence of record showing a current diagnosis of a 
skin disability manifested by a rash of the groin and legs, 
or a current diagnosis of dementia.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claims for service connection for a skin 
disability, manifested by a rash of the groin and legs, and 
dementia, both to include as secondary to service-connected 
PTSD.  Accordingly, service connection for these disabilities 
must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the Veteran's claims, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 49 (1990).


V.  A Disability Manifested by Chronic Pain, to Include 
Polyarthralgias

The Veteran contends that he currently has a disability 
manifested by chronic pain that is either related to his 
active military service or related to his service-connected 
PTSD.  

Based on a thorough review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for a disability 
manifested by chronic pain (other than polyarthralgias and 
osteoarthritis-see below).  In this regard, the Veteran's 
service treatment records, to include his June 1967 and 
January 1977 ETS examinations, are negative for any 
complaints or findings of a disability manifested by chronic 
pain.  The first evidence of record of a disability 
manifested by chronic pain is in March 2002, at which time 
VAMC outpatient treatment records show that the Veteran was 
diagnosed with polyarthralgias, which is a severe pain in 
several joints.  See Stedman's Medical Dictionary, 26th 
edition.  Accordingly, the earliest medical evidence of a 
disability manifested by chronic pain comes over 25 years 
after the Veteran's separation from the military.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].   

In this case, there is no medical evidence or competent 
opinion of record which links a disability manifested by pain 
to the Veteran's period of active military service.  In 
addition, there is also no competent medical evidence of 
record which shows that the Veteran's service-connected PTSD 
caused or aggravated such a disability.    

VAMC outpatient treatment records show that in December 2006, 
the Veteran was treated for complaints of pain over his 
entire body for the past 30 years.  The Veteran stated that 
the pain was burning and sharp, and that it was located 
throughout his body.  No diagnosis was provided and the 
Veteran was instructed on the need to stop smoking.  Thus, 
the Board recognizes the Veteran's complaints of pain and the 
fact that he is competent to report what comes to him through 
his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
However, he does not have medical expertise to provide a 
competent opinion regarding diagnosis and causation of 
disease.  Espiritu, supra; Jandreau, supra.  Moreover, a 
symptom, such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Therefore, there is no competent 
medical evidence showing a current diagnosis of a disability 
manifested by chronic pain (other than osteoarthritis-see 
below).  Direct service connection requires a finding that 
there is a current disability that has a relationship to 
injury or disease during service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).

In May 2004, the Veteran, through his attorney-
representative, submitted a medical treatise entitled "An 
Examination of the Relationship Between Chronic Pain and 
Post-Traumatic Stress Disorder."  In November 2006 and March 
2007, the Veteran's attorney-representative submitted 
additional internet printouts regarding the relationship 
between PTSD and chronic pain.  In this regard, the Court has 
held that a medical article or treatise can provide support, 
but that such must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships.  
Sacks v. West, 11 Vet. App. 314, 316- 17 (1998); see Wallin 
v. West, 11 Vet. App. 509, 514 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus); see 
also Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this 
case, the submitted articles primarily discuss the 
relationship between chronic pain and PTSD.  However, the 
articles are very general in nature and do not include 
consideration of any facts specific to the Veteran's 
circumstances.  As such, the articles, standing alone, are 
insufficient to show that the Veteran's polyarthralgias was 
caused or aggravated by his service-connected PTSD, or that 
he has a disability manifested by chronic pain, other than 
polyarthralgias, that was caused or aggravated by his PTSD.  

In this case, due consideration has been given to the 
Veteran's statements that he currently has a disability 
manifested by chronic pain that is either related to his 
active military service or related to his service-connected 
PTSD.  As noted above, the Veteran is competent as a 
layperson to report that he has pain but he is not competent 
to make a medical diagnosis or render a medical opinion, 
which relates a medical disorder to a specific cause.  
Espiritu, 2 Vet. App. at 492, 494-495.  There is no evidence 
of record indicating that the Veteran has specialized medical 
training so as to be competent to render a medical opinion on 
the diagnostic and etiological questions at hand.  Therefore, 
his opinion that he currently has a disability manifested by 
chronic pain that is either related to his active military 
service or related to his service-connected PTSD, is not 
competent evidence.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a disability manifested by chronic 
pain, to include polyarthralgias, to include as secondary to 
service-connected PTSD.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application and the claim must be denied.  
38 U.S.C.A. § 5107(b); see also generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).        


VI.  Upper Gastrointestinal Disorder, to Include GERD

A.  Factual Background

The Veteran's service treatment records show that in January 
1974, he was treated for complaints of abdominal pain.  
Specifically, he stated that in the past year, he had 
experienced epigastric burning pain which was relieved 
partially by milk and antacid.  He noted that he had three to 
four beers per evening, and smoked two to three packs of 
cigarettes per day.  The physical examination showed that 
there was slight tenderness in the epigastrium, and bowel 
sounds were normal.  The diagnosis was gastritis, rule out 
ulcer.  Aggravating factors were noted to be tobacco and 
alcohol.  In January 1977, the Veteran underwent an ETS 
examination.  At that time, his abdomen and viscera were 
clinically evaluated as "normal."   

VAMC outpatient treatment records, dated from February to 
March 1983, show that in February 1983, the Veteran underwent 
a physical examination.  At that time, his abdomen was soft, 
obese, and non-tender.  There were no masses.  The pertinent 
diagnosis was chronic dyspepsia.     

VAMC outpatient treatment records, dated from November 2001 
to April 2004, show that in March 2002, the Veteran was 
diagnosed with GERD.  Examination of his abdomen showed no 
masses or pain.      

B.  Analysis

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for an upper gastrointestinal disorder, to include 
GERD, to include as secondary to service-connected PTSD.  In 
this regard, although the Veteran's service treatment records 
show that he was treated on one occasion for gastritis, the 
Board notes that it is apparent that this episode was acute 
and transitory and resolved with no residual disability given 
that the remaining service treatment records are negative for 
any complaints or findings of an upper gastrointestinal 
disorder and that the January 1977 ETS examination was 
normal.   

The first post-service medical evidence of an upper 
gastrointestinal disorder is in February 1983, over six years 
after the Veteran's separation from the military. VAMC 
outpatient treatment records show that in February 1983, the 
Veteran was diagnosed with chronic dyspepsia.  In addition, 
the first evidence of record of a diagnosis of GERD is in 
March 2002, over 25 years after the Veteran's discharge.  
With respect to negative evidence, there is a significant gap 
in time between the in-service episode of gastritis (1974) 
and the initial diagnosis of chronic dyspepsia (1983), and 
GERD (2002).  As noted above, the Court has held that the 
fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub. nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

In the instant case, there is no competent medical evidence 
of record which links the Veteran's upper gastrointestinal 
disorder, currently diagnosed as GERD, to his period of 
active military service.  There is also no competent medical 
evidence of record which links the Veteran's chronic 
dyspepsia, diagnosed in 1983, to his period of active 
military service.  Furthermore, the Board also notes that 
there is no competent medical evidence of record which shows 
that the Veteran's service-connected PTSD caused or 
aggravated his GERD or chronic dyspepsia.  

The only evidence of record supporting the Veteran's claim is 
his own opinion that he currently has an upper 
gastrointestinal disorder, to include GERD, which is either 
related to his period of active service or to his service-
connected PTSD.  The Veteran is competent as a layperson to 
report that on which he has personal knowledge.  See Layno, 6 
Vet. App. at 465, 470.  While a layperson is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a layperson is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu, 2 Vet. App. at 492, 494-495.  There is no 
evidence of record indicating that the Veteran has 
specialized medical training so as to be competent to render 
a medical opinion.  Therefore, his opinion that he currently 
has an upper gastrointestinal disorder, to include GERD, 
which is either related to his active military service or 
related to his service-connected PTSD, is not competent 
evidence.

In summation, the Board finds that there is no competent 
evidence on file linking the Veteran's current upper 
gastrointestinal disorder, diagnosed as GERD, to service or 
to any incident of active duty, despite his assertions that 
such a causal relationship exists.  The only evidence of an 
upper gastrointestinal disorder during service was the 
Veteran's in-service diagnosis of gastritis.  However, this 
condition was acute and transitory and resolved with any 
residual disability as evidenced by the normal ETS 
examination, along with the considerable gap in time before a 
pertinent post-service diagnosis was established.  There is 
no competent medical evidence showing that the Veteran has a 
recurrent episode of gastritis, and there is no competent 
medical evidence of a current diagnosis of gastritis.  In 
regard to the Veteran's secondary claim, there is also no 
medical evidence of record showing that the Veteran's 
service-connected PTSD caused or aggravated his GERD.  
Accordingly, service connection for an upper gastrointestinal 
disorder, to include GERD, to include as secondary to 
service-connected PTSD, is not warranted.   

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also, e.g. Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); 
Gilbert, supra.   


VII.  Respiratory Disorder and Osteoarthritis

In regard to the Veteran's claims for service connection for 
a respiratory disorder and osteoarthritis or a disability 
manifested by polyarthralgias, the Board finds that based on 
a thorough review of the record, the preponderance of the 
evidence is against the aforementioned claims.  In this 
regard, the Veteran's service treatment records, to include 
his June 1967 and January 1977 ETS examinations, are negative 
for any complaints or findings of a respiratory disorder or 
osteoarthritis.  Specifically, in the January 1977 ETS 
examination, the Veteran's lungs and chest, and upper and 
lower extremities, were all clinically evaluated as 
"normal."  

The first evidence of record of a respiratory disorder is in 
March 2002, over 25 years after the Veteran's separation from 
the military.  VAMC outpatient treatment records reflect that 
in March 2002, the Veteran was diagnosed with bronchitis.  In 
addition, the first evidence of osteoarthritis is in 
September 2000, over 23 years after the Veteran's discharge.  
X-ray of the Veteran's hands, taken in September 2000, was 
reported to show very mild distal interphalangeal joint 
degenerative changes compatible with osteoarthritis.  
Accordingly, the earliest medical evidence of either of the 
claimed conditions is more than 23 years after the Veteran's 
separation from active duty service.  This lengthy period 
without relevant findings is evidence that there has not been 
a continuity of symptomatology, and it weighs against the 
claims.  Maxson, supra; Forshey, supra.

With respect to the Veteran's claim for service connection 
for osteoarthritis, the Board specifically notes that there 
is no medical evidence of osteoarthritis, to include 
osteoarthritis of the fingers, within one year subsequent to 
service discharge.  See 38 C.F.R. §§ 3.307. 3.309.     

In this case, there is no medical evidence or competent 
opinion of record which links the Veteran's respiratory 
disorder, to include bronchitis, and/or osteoarthritis, to 
include osteoarthritis of the fingers, to his period of 
active military service.  In addition, there is also no 
competent medical evidence of record which shows that the 
Veteran's service-connected PTSD caused or aggravated his 
respiratory disorder, to include bronchitis, and/or 
osteoarthritis, to include osteoarthritis of the fingers.  

The Board has considered the Veteran's statements to the 
effect that his respiratory disorder, to include bronchitis, 
and his osteoarthritis (to include the fingers) or a 
disability manifested by multiple joint pain 
(polyarthragias), are either linked to his period of active 
military service, or, in the alternative, that the 
aforementioned conditions were caused or aggravated by his 
service-connected PTSD.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno, supra.; 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu, supra; Jandreau, supra.  The evidence does not show 
that the Veteran possesses medical expertise, nor is it 
contended otherwise.  Therefore, his opinions that these 
disorders are either linked to his period of active military 
service, or, in the alternative, were caused or aggravated by 
his service-connected PTSD, is not competent evidence.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for a respiratory disorder, to include 
bronchitis, and osteoarthritis, to include osteoarthritis of 
the fingers, both to include as secondary to service-
connected PTSD.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application and the claims must be denied.  38 U.S.C.A. § 
5107(b); see also, e.g. Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001); Gilbert, supra.    

VIII.  Nicotine Addiction

With respect to the Veteran's claim of entitlement to service 
connection for nicotine addition, on a direct basis, the law 
and not the facts are dispositive.  In particular, the Board 
notes that 38 U.S.C.A. § 1103, prohibits service connection 
for a death or disability on the basis that it resulted from 
an injury or disease attributable to the use of tobacco 
products by a veteran during his period of military service.  
This prohibition applies only to claims filed after June 9, 
1998, and is for application in this instance.  See also 38 
C.F.R. § 3.300.

Where, as in this case, the law is dispositive of the claim, 
such claim will be denied due to the absence of legal merit 
or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Thus, the issue of entitlement to service 
connection for nicotine addiction, on a direct basis, must be 
denied as a matter of law.

With respect to the Veteran's claim for service connection 
for nicotine addiction as secondary to his service-connected 
PTSD, the Board notes that service connection for 
compensation purposes is permitted for an alcohol or drug 
abuse disability acquired as secondary to a service-connected 
disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  Compensation may be awarded only "where there is 
clear medical evidence establishing that alcohol or drug 
abuse is caused by a veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful wrongdoing."  Allen, 237 F. 3d at 1381.  
To the extent that such legal authority extends to nicotine 
addiction, however, there is no competent medical evidence of 
record which shows that the Veteran's service-connected PTSD 
caused or aggravated his nicotine addiction.  The only 
evidence of record supporting the Veteran's claim is his own 
lay opinion.  However, the Veteran has not been shown to 
possess the training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation, and 
his lay opinion thus does not constitute competent medical 
evidence and lacks probative value.  See Routen, supra; 
Espiritu, supra.  

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for nicotine addiction, as secondary to service-
connected PTSD.  Accordingly, service connection for nicotine 
addiction on a secondary basis must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); see also, 
e.g. Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001); Gilbert, supra.  


ORDER

Entitlement to service connection for acute peripheral 
neuropathy, including meralgia parasthetica of the right leg, 
to include as secondary to in-service herbicide exposure  
and/or service-connected PTSD, is denied.  

Entitlement to service connection for a skin disease 
manifested by a rash of the groin and legs, to include as 
secondary to service-connected PTSD, is denied.     

Entitlement to service connection for dementia, to include as 
secondary to service-connected PTSD, is denied.   

Entitlement to service connection for a disability manifested 
by chronic pain, to include as secondary to service-connected 
PTSD, is denied.   

Entitlement to service connection for an upper 
gastrointestinal disorder, including GERD, to include as 
secondary to service-connected PTSD, is denied.   

Entitlement to service connection for a respiratory disorder, 
including bronchitis, to include as secondary to service-
connected PTSD, is denied.   

Entitlement to service connection for osteoarthritis or a 
disability manifested by multiple joint pain 
(polyarthralgias), to include of the fingers, including as 
secondary to service-connected PTSD, is denied.   

Entitlement to service connection for nicotine addiction, to 
include as secondary to service-connected PTSD, is denied.   

REMAND

As explained in the Introduction of this decision, by an 
August 2004 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for alcohol 
addiction, to include as secondary to service-connected PTSD.  
The Veteran filed a timely NOD in November 2005.  The RO has 
not yet issued an SOC with respect to the aforementioned 
service connection issue.  Under these circumstances, the 
Board must remand this issue so that the RO can provide the 
Veteran an SOC, and afford him an opportunity to perfect an 
appeal thereafter by filing a timely substantive appeal.  
Manlincon, 12 Vet. App. at 238.      

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue an SOC to the 
Veteran that addresses the issue of 
entitlement to service connection for 
alcohol addiction, to include as secondary 
to service-connected PTSD.  The Veteran 
should also be informed of the 
requirements to perfect his appeal with 
respect to this issue.  If, and only if, 
the Veteran perfects an appeal by the 
submission of a timely substantive appeal, 
this issue should be returned to the Board 
for appellate review.  38 C.F.R. 
§§ 20.202, 20.302 (2008).      

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


